492 Pa. 630 (1980)
425 A.2d 329
ANDERSON CONTRACTING CO., Appellant,
v.
David DAUGHERTY and Pearl Currie, Appellees.
Supreme Court of Pennsylvania.
Argued September 25, 1980.
Decided November 3, 1980.
Reargument Denied December 18, 1980.
Gary Kalmeyer, Kalmeyer & Kalmeyer, Pittsburgh, for appellant.
Edward A. Olds, Neighborhood Legal Services, Pittsburgh, for appellees.
*631 Before O'BRIEN, C.J., and ROBERTS, NIX, LARSEN, FLAHERTY and KAUFFMAN, JJ.

ORDER
PER CURIAM:
Appeal dismissed as having been improvidently granted.